


Exhibit 10.1
AIRCRAFT TIME SHARING AGREEMENT
This Aircraft Time Sharing Agreement (“Agreement”) is made and effective as of
the 8th day of March, 2016 (“Effective Date”), by and between SUPERVALU INC., a
Delaware corporation (“Operator”), and Mark Gross (“Lessee”), who are sometimes
also referred to herein individually as a “Party” or collectively as the
“Parties.”
W I T N E S S E T H:
WHEREAS, Lessee is an employee of Operator who is required to use the Aircraft
for business and personal travel whenever possible;
WHEREAS, Lessee desires to lease the Aircraft, with a flight crew, on a
non-exclusive basis, from Operator on a time sharing basis as defined in Section
91.501(c)(1) of the FAR;
WHEREAS, Operator is willing to lease the Aircraft, with a flight crew, on a
non-exclusive basis, to Lessee on a time sharing basis; and
WHEREAS, during the Term, the Aircraft will be subject to use by Operator and
may be subject to use by one or more other third-parties.
NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valid consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:
1.    Definitions. The following terms shall have the following meanings for all
purposes of this Agreement:
“Aircraft” means, individually and collectively, as the context requires, the
aircraft listed on Exhibit A, including each aircraft’s respective airframe,
engines, appliances, components, parts, instruments, appurtenances, accessories,
furnishings or other equipment attached thereto or incorporated therein and
Aircraft Documents.
“Aircraft Documents” means all flight records, maintenance records, historical
records, modification records, overhaul records, manuals, logbooks,
authorizations, drawings and data relating to the Aircraft or any part thereof,
or that are required by Applicable Law to be created or maintained with respect
to the maintenance and/or operation of the Aircraft.
“Applicable Law” means, without limitation, all applicable laws, treaties,
international agreements, decisions and orders of any court, arbitration or
governmental agency or authority and rules, regulations, orders, directives,
licenses and permits of any governmental body, instrumentality, agency or
authority, including, without limitation, the FAR and 49 U.S.C. § 41101, et
seq., as amended.
“Claims” is defined in Section 18.




--------------------------------------------------------------------------------





“DOT” means the United States Department of Transportation or any successor
agency.
“FAA” means the Federal Aviation Administration or any successor agency.
“FAR” means collectively the Aeronautics Regulations of the FAA and the DOT, as
codified at Title 14, Parts 1 to 399 of the United States Code of Federal
Regulations.
“flight” is defined in Section 6.
“flight-related expenses” is defined in Section 7.
“Operating Base” means Minneapolis-St. Paul International Airport, Minneapolis,
Minnesota.
“Operational Control” has the same meaning given the term in Section 1.1 of the
FAR.
“Owner” is defined in Section 9.
“Pilot in Command” has the same meaning given the term in Section 1.1 of the
FAR.
“Taxes” means all taxes of every kind (excluding any tax measured by or assessed
against a taxpayer’s income, including, without limitation, any income tax,
gross income tax, net income tax, or capital gains tax, and any tax measured by
or assessed against the Aircraft’s value, including, without limitation, any
personal property or ad valorem tax) assessed or levied by any federal, state,
county, local, airport, district, foreign, or other governmental authority,
including, without limitation, sales taxes, use taxes, retailer taxes, federal
air transportation excise taxes, federal aviation fuel excise taxes, and other
similar duties, fees, and excise taxes.
“Term” is defined in Section 3.
2.    Agreement to Lease. Operator agrees to lease the Aircraft to Lessee from
time to time on an “as needed and as available” basis, and to provide a fully
qualified flight crew for all Lessee’s flights, in accordance with the terms and
conditions of this Agreement. Nothing contained herein shall obligate or entitle
Lessee to any minimum usage of the Aircraft.
3.    Term and Termination. The initial term of this Agreement shall commence on
the Effective Date and continue for a period of one year. Thereafter, this
Agreement shall renew for additional and successive one year periods, until
terminated as provided below. For purposes of this Agreement “Term” means the
initial term and all successive one year renewal periods until this Agreement is
terminated as provided below. This Agreement shall terminate automatically: (i)
upon a final determination that there has been a total loss of all of the
Aircraft or that Supervalu no longer owns the aircraft; (ii) on the date that
Lessee ceases to be employed as CEO of SUPERVALU INC. whether as a result of
resignation, retirement, death or other termination, or (iii) may be terminated

2



--------------------------------------------------------------------------------



in any event as required by law or upon applicable changes to the Employment
Agreement with Lessee dated February 2, 2016 and as approved by the Supervalu
Board of Directors.
4.    Applicable Regulations. The Parties hereto intend that this Agreement
shall constitute, and this Agreement shall be interpreted as, a Time Sharing
Agreement as defined in Section 91.501(c)(1) of the FAR. The Parties agree that
for all flights under this Agreement, the Aircraft shall be operated under the
pertinent provisions of Subpart F of Part 91 of the FAR. If any provision of
this Agreement is determined to be inconsistent with any of the requirements of
the provisions of Subpart F of Part 91 of the FAR, such provision shall be
deemed amended in any respect necessary to bring it into compliance with such
requirements.
5.    Non-Exclusivity. Lessee acknowledges that the Aircraft is leased to Lessee
hereunder on a non-exclusive basis, and that the Aircraft will also be subject
to use by Operator, and may also be subject to non-exclusive leases and lease to
others during the Term.
6.    Flight Charges. For each flight (as defined below) conducted under this
Agreement, Operator shall keep a log of the flight, and Lessee shall pay
Operator the sum of the expenses of operating such flight to the extent
prescribed by FAR 91.501(d) or any successor provision (i.e. which shall not
exceed the sum of the expenses set forth in subsections 6.1 - 6.10 below). For
purposes of this Agreement, “flight” means a flight from a departure point to a
single destination.
6.1    fuel, oil, lubricants, and other additives;
6.2    travel expenses of the crew, including food, lodging and ground
transportation;
6.3    hangar and tie down costs away from the Aircraft’s Operating Base;
6.4    insurance obtained for the specific flight;
6.5    landing fees, airport taxes and similar assessments;
6.6    customs, foreign permit, and similar fees directly related to the flight;
6.7    in-flight food and beverages;
6.8    passenger ground transportation;
6.9    flight planning and weather contract services; and
6.10    an additional charge equal to 100% of the expenses listed in Section
6.1.
All flights that are conducted solely to reposition the Aircraft for the
purposes of, or are related to, conducting a flight for the benefit of Lessee
hereunder shall be deemed to be flights, and as such all expenses of said
repositioning flights will be included on the invoice related to the associated
passenger-carrying flight.

3



--------------------------------------------------------------------------------



7.
Invoices and Payment of Flight-Related Expenses. Operator will initially pay all
expenses related to the operation of the Aircraft when and as such expenses are
incurred. Within thirty (30) days after the last day of any calendar month
during which any flight for the account of Lessee has been conducted, Operator
shall provide an invoice to Lessee for an amount determined in accordance with
Section 6 above and including any applicable Taxes under Section 8 (the “flight
related expenses”). Lessee hereby voluntarily authorizes Operator, to the
fullest extent permitted under applicable law and after any other legally
authorized or required deductions or withholdings have been deducted from
Lessee’s regular payroll payment, to deduct from the first regular payroll
payment after the invoice date, or as soon as administratively feasible, to be
issued by Operator to Lessee according to Operator’s payroll practices the
flight-related expenses; provided that with regard to any such flight-related
expenses that exceed the amount of wages due Lessee that may be legally deducted
or that remain indeterminable as of such payroll date, such flight-related
expenses will be deducted from each of Lessee’s subsequent regular payroll
payments to the fullest extent permitted under applicable law until such
flight-related expenses have been fully recovered by Operator. Lessee may revoke
the wage deductions voluntarily authorized by this Section 7 at any time by
providing at least ten (10) business days’ notice of such revocation; provided
however that upon any such revocation the balance of any flight-related expenses
owed by Lessee under this Agreement will become immediately due and owing to
Operator and Operator may thereafter deny Lessee further use of the Aircraft
until a new payment arrangement is agreed to by Lessee and Operator. Upon
termination of Lessee’s employment with Operator for any reason, the full amount
of any flight-related expenses owed by Lessee to Operator under this Agreement
and not yet recovered under the terms of this Section will become immediately
due and owing to Operator on Lessee’s final day of employment with the Operator.
With respect to any amount of flight-related expenses that Lessee is required to
remit directly to Operator under this Section 7, Lessee shall remit the full
amount, together with any applicable Taxes under Section 8, by payment made in
the form of a check payable to “SUPERVALU INC.” at the following address:

SUPERVALU INC.
11840 Valley View Road
Eden Prairie, Minnesota 55344
Attn: General Counsel


Or to such other address as Operator may direct from time-to-time.


8.    Taxes. Lessee shall be responsible for, shall indemnify and hold harmless
Operator against, any Taxes which may be assessed or levied as a result of the
lease of the Aircraft to Lessee, or the use of the Aircraft by Lessee, including
without limitation, any “federal excise tax” or “FET” imposed under Internal
Revenue Code §4261 resulting from Lessee’s (or his guests’) use of the Aircraft
under this Agreement. Lessee shall remit to Operator all such Taxes together
with each payment made pursuant to Section 7.
9.    Scheduling Flights.

4



--------------------------------------------------------------------------------



9.1    Lessee shall submit requests for flight time and proposed flight
schedules to the Operator as far in advance of any given flight as reasonably
possible. Lessee shall provide at least the following information for each
proposed flight as far in advance as reasonably possible prior to scheduled
departure: departure airport; destination airport; date and time of departure;
the names of all passengers; the nature and extent of luggage and/or cargo to be
carried; the date and time of return flight, if any; and any other information
concerning the proposed flight that may be pertinent or required by Operator or
Operator’s flight crew.
9.2    Each use of the Aircraft by Lessee shall be subject to Operator’s prior
approval, and for each term of the agreement the maximum number of hours for use
under this agreement shall be determined by Supervalu’s Board of Directors.
Operator will use reasonable efforts to accommodate Lessee’s needs and avoid
conflicts in scheduling; provided however, that Operator shall not be liable to
Lessee or any other person for loss, injury, or damage occasioned by any delay
or failure to furnish the Aircraft, with a flight crew, pursuant to this
Agreement for any reason. Operator shall not be obligated to retain or contract
for additional flight crew or maintenance personnel or equipment in order to
accommodate a flight request submitted by Lessee.
9.3    Lessee’s rights to schedule the use of the Aircraft shall at all times be
subordinate to the Aircraft use requirements of Operator and TTSJ Aviation,
Inc., as owner of the Aircraft (“Owner”).
10.    Title and Registration. Owner has exclusive legal and equitable title to
the Aircraft. Lessee acknowledges that title to the Aircraft shall remain vested
in Owner. Lessee undertakes, to the extent permitted by Applicable Law, to do
all such further acts, deeds, assurances or things as may be necessary or
desirable, in Operator’s reasonable opinion, to protect or preserve Operator’s
lease interest and Owner’s title to the Aircraft.
11.    Aircraft Maintenance. Operator shall be solely responsible for
maintenance, preventive maintenance and required or otherwise necessary
inspections of the Aircraft, and shall take such requirements into account in
scheduling the Aircraft. No period of maintenance, preventative maintenance, or
inspection shall be delayed or postponed for the purpose of scheduling the
Aircraft, unless said maintenance or inspection can be safely conducted at a
later time in compliance with all Applicable Law, and within the sound
discretion of the Pilot in Command.
12.    Flight Crews. Operator shall provide, at its sole cost, to Lessee a
qualified flight crew for each flight conducted in accordance with this
Agreement. The members of the flight crew may be either employees or independent
contractors of Operator. In either event, the flight crew shall be and remain
under the exclusive command and control of Operator in all phases of all flights
conducted hereunder.
13.    OPERATIONAL CONTROL. THE PARTIES EXPRESSLY AGREE THAT OPERATOR SHALL HAVE
AND MAINTAIN SOLE OPERATIONAL CONTROL OF THE AIRCRAFT AND EXCLUSIVE POSSESSION,
COMMAND AND CONTROL OF THE AIRCRAFT FOR ALL FLIGHTS OPERATED UNDER THIS
AGREEMENT, AND THAT THE INTENT OF THE PARTIES IS THAT THIS AGREEMENT CONSTITUTE
A “TIME SHARING AGREEMENT”

5



--------------------------------------------------------------------------------



AS SUCH TERM IS DEFINED IN SECTION 91.501(C)(1) OF THE FAR. OPERATOR SHALL
EXERCISE EXCLUSIVE AUTHORITY OVER INITIATING, CONDUCTING, OR TERMINATING ANY
FLIGHT CONDUCTED ON BEHALF OF LESSEE PURSUANT TO THIS AGREEMENT.
14.    Authority of Pilot In Command. Notwithstanding that Operator shall have
Operational Control of the Aircraft during any flight conducted pursuant to this
Agreement, Operator and Lessee expressly agree that the Pilot in Command, in his
or her sole discretion, may terminate any flight, refuse to commence any flight,
or take any other flight-related action which in the judgment of the Pilot in
Command is necessary to ensure the safety of the Aircraft, the flight crew, the
passengers, and persons and property on the ground. The Pilot in Command shall
have final and complete authority to postpone or cancel any flight for any
reason or condition that in his or her judgment would compromise the safety of
the flight. No such action of the Pilot in Command shall create or support any
liability of Operator to Lessee for loss, injury, damage or delay.
15.    Passengers and Baggage. Lessee may carry on the Aircraft on all flights
under this Agreement such passengers and baggage/cargo as Lessee in its sole but
reasonable discretion shall determine; provided, however, that the passengers to
be carried on such flights shall be limited to those permitted under the
pertinent provisions of Part 91 of the FAR, and that the number of such
passengers shall in no event exceed the number of passenger seats legally
available in the Aircraft and the total load, including fuel and oil in such
quantities as the Pilot in Command shall determine to be required, shall not
exceed the maximum allowable load for the Aircraft.
16.    Prohibited Items. Lessee shall not cause or permit to be carried on board
the Aircraft, and shall not cause or permit any passenger to carry on board the
Aircraft, any contraband, prohibited dangerous goods, or prohibited controlled
substances on the Aircraft at any time.
17.    Force Majeure. Operator shall not be liable for delay or failure to
furnish the Aircraft and/or flight crew pursuant to this Agreement when such
failure is caused by government regulation or authority, mechanical difficulty,
war, civil commotion, strikes or labor disputes, weather conditions, acts of God
or other unforeseen or unanticipated circumstances.
18.    Insurance and Limitation of Liability.
18.1    At all times during the term of this Agreement, Operator shall cause to
be carried and maintained, at Operator’s cost and expense, aircraft public and
passenger legal liability coverage, commercial general liability covering bodily
injury, property damage and personal injury liability, and all risk hull
insurance in such amounts and on such terms and conditions as Operator shall
determine in its sole discretion. Operator shall also bear the cost of paying
any deductible amount on any policy of insurance in the event of a claim or
loss.
18.2    Any policies of insurance carried in accordance with this Agreement: (i)
shall name Lessee as an additional insured; (ii) shall contain a waiver by the
underwriter thereof of any right of subrogation against Lessee; and (iii) shall
require the insurers to provide at least 30 days’ prior written notice (or at
least seven days’ in the case of any war-risk

6



--------------------------------------------------------------------------------



insurance) to Lessee if the insurers cancel insurance for any reason whatsoever,
provided that the insurers shall provide at least 10 days prior written notice
if the same is allowed to lapse for non-payment of premium. Each liability
policy shall be primary without right of contribution from any other insurance
which is carried by Lessee or Operator and shall expressly provide that all of
the provisions thereof, except the limits of liability, shall operate in the
same manner as if there were a separate policy covering each insured.
18.3    Operator shall obtain the approval of this Agreement by the insurance
carrier for each policy of insurance on the Aircraft. If requested by Lessee,
Operator shall arrange for a certificate of insurance evidencing the insurance
coverage with respect to the Aircraft maintained by Operator to be given by its
insurance carriers to Lessee or will provide Lessee with a copy of such
insurance policies. Operator will give Lessee reasonable advance notice of any
material modifications to insurance coverage relating to the Aircraft.
18.4    Lessee agrees that the insurance specified in this Section 18 provides
its sole recourse for all claims, losses, liabilities, obligations, demands,
suits, judgments or causes of action, penalties, fines, costs and expenses of
any nature whatsoever, including attorneys’ fees and expenses for or on account
of or arising out of, or in any way connected with the use of the Aircraft by
Lessee or its guests, including injury to or death of any persons, including
Lessee and its guests which may result from or arise out of the use or operation
of the Aircraft during the term of this Agreement (“Claims”), regardless of
whether such Claims arise out of or are caused by, in whole or in part, the
negligence, gross negligence, or strict liability of Operator or Owner.
19.    Lessee Representations and Warranties. Lessee represents and warrants
that:
19.1    Lessee will use the Aircraft solely for and on account of his own
personal use, and will not use the Aircraft for the purpose of providing
transportation of passengers or cargo for compensation or hire.
19.2    Lessee shall refrain from incurring any mechanic’s or other lien in
connection with inspection, preventative maintenance, maintenance or storage of
the Aircraft, whether permissible or impermissible under this Agreement, nor
shall there be any attempt by Lessee to convey, mortgage, assign, lease,
sublease, or any way alienate the Aircraft or create any kind of lien or
security interest involving the Aircraft or do anything or take any action that
might mature into such a lien.
19.3    During the Term of this Agreement, Lessee will abide by and conform to
all Applicable Laws, governmental and airport orders, rules and regulations, as
shall from time to time be in effect relating in any way to the use of the
Aircraft by a time sharing lessee.
20.    No Assignments. Neither this Agreement nor any Party’s interest herein
shall be assignable to any other party whatsoever.

7



--------------------------------------------------------------------------------



21.    Modification. Except with respect to Lessee’s right to revoke the
voluntary wage deduction authorization under Section 7 above), this Agreement
may not be modified, altered, or amended except by written agreement executed by
both Parties.
22.    Notices. All notices and other communications under this Agreement shall
be in writing (except as otherwise permitted herein) and shall be given (and
shall be deemed to have been duly given upon receipt or refusal to accept
receipt) by personal delivery, by first class mail properly addressed and
postage prepaid or by a reputable overnight courier service, addressed as
follows:
If to Lessee:        Mark Gross
________________
________________
            
If to Operator:        SUPERVALU INC.
11840 Valley View Road
Eden Prairie, Minnesota 55344
Attn: General Counsel


or to such other person or address as either party shall from time to time
designate in writing to the other party.
            
23.    Entire Agreement. This Agreement, the Lessee’s Employment Agreement dated
February 2, 2016, and any Supervalu Board resolution setting forth maximum hours
of personal Aircraft use constitute the entire agreement of the Parties
regarding personal use of the Aircraft as of the Effective Date and supersede
all prior or independent, oral or written agreements, understandings,
statements, representations, commitments, promises, and warranties made with
respect to the subject matter of this Agreement.
24.    Prohibited or Unenforceable Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibitions or unenforceability in any jurisdiction. To the extent
permitted by Applicable Law, each of Operator and Lessee hereby waives any
provision of Applicable Law which renders any provision hereof prohibited or
unenforceable in any respect.
25.    Governing Law. This Agreement has been negotiated and delivered in the
State of Minnesota and shall in all respects be governed by, and construed in
accordance with, the laws of the State of Minnesota, including all matters of
construction, validity and performance, without giving effect to its conflict of
laws provisions.
26.    DISCLAIMER. THE AIRCRAFT IS BEING LEASED BY THE OPERATOR TO THE LESSEE
HEREUNDER ON A COMPLETELY “AS IS, WHERE IS,” BASIS, WHICH IS ACKNOWLEDGED AND
AGREED TO BY THE LESSEE. THE WARRANTIES AND REPRESENTATIONS SET FORTH IN THIS
AGREEMENT ARE EXCLUSIVE AND IN LIEU OF ALL OTHER REPRESENTATIONS OR WARRANTIES
WHATSOEVER, EXPRESS OR IMPLIED, AND OPERATOR HAS NOT MADE AND SHALL NOT BE
CONSIDERED OR

8



--------------------------------------------------------------------------------



DEEMED TO HAVE MADE (WHETHER BY VIRTUE OF HAVING LEASED THE AIRCRAFT UNDER THIS
AGREEMENT, OR HAVING ACQUIRED THE AIRCRAFT, OR HAVING DONE OR FAILED TO DO ANY
ACT, OR HAVING ACQUIRED OR FAILED TO ACQUIRE ANY STATUS UNDER OR IN RELATION TO
THIS AGREEMENT OR OTHERWISE) ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER,
EXPRESS OR IMPLIED, WITH RESPECT TO THE AIRCRAFT OR TO ANY PART THEREOF, AND
SPECIFICALLY, WITHOUT LIMITATION, IN THIS RESPECT OPERATOR DISCLAIMS ALL
REPRESENTATIONS AND WARRANTIES CONCERNING THE TITLE, AIRWORTHINESS, VALUE,
CONDITION, DESIGN, MERCHANTABILITY, COMPLIANCE WITH SPECIFICATIONS, CONSTRUCTION
AND CONDITION OF THE AIRCRAFT, OR FITNESS FOR A PARTICULAR USE OF THE AIRCRAFT
AND AS TO THE ABSENCE OF LATENT AND OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE,
AND AS TO THE ABSENCE OF ANY INFRINGEMENT OR THE LIKE, HEREUNDER OF ANY PATENT,
TRADEMARK OR COPYRIGHT, AND AS TO THE ABSENCE OF OBLIGATIONS BASED ON STRICT
LIABILITY IN TORT, OR AS TO THE QUALITY OF THE MATERIAL OR WORKMANSHIP OF THE
AIRCRAFT OR ANY PART THEREOF OR ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER,
EXPRESS OR IMPLIED (INCLUDING ANY IMPLIED WARRANTY ARISING FROM A COURSE OF
PERFORMANCE OR DEALING OR USAGE OF TRADE), WITH RESPECT TO THE AIRCRAFT OR ANY
PART THEREOF. LESSEE HEREBY WAIVES, RELEASES, DISCLAIMS AND RENOUNCES ALL
EXPECTATION OF OR RELIANCE UPON ANY SUCH AND OTHER WARRANTIES, OBLIGATIONS AND
LIABILITIES OF OPERATOR AND RIGHTS, CLAIMS AND REMEDIES OF LESSEE AGAINST
OPERATOR, EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE, INCLUDING BUT NOT
LIMITED TO (I) ANY IMPLIED WARRANTY OF MERCHANTABILITY OF FITNESS FOR ANY
PARTICULAR USE, (II) ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE,
COURSE OF DEALING OR USAGE OF TRADE, (III) ANY OBLIGATION, LIABILITY, RIGHT,
CLAIM OR REMEDY IN TORT, WHETHER OR NOT ARISING FROM THE NEGLIGENCE OF OPERATOR,
ACTUAL OR IMPUTED, AND (IV) ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY
FOR LOSS OF OR DAMAGE TO THE AIRCRAFT, FOR LOSS OF USE, REVENUE OR PROFIT WITH
RESPECT TO THE AIRCRAFT, OR FOR ANY OTHER DIRECT, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES.
27.    COUNTERPARTS. This Agreement may be executed by the Parties hereto in two
(2) or more separate counterparts, each and all of which when so executed and
delivered shall be an original, and all of which shall together constitute but
one and the same instrument.
28.    TRUTH IN LEASING.
OPERATOR HEREBY CERTIFIES THAT, DURING THE TWELVE (12) MONTH PERIOD PRECEDING
THE DATE OF THIS AGREEMENT, THE AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED IN
ACCORDANCE WITH THE PROVISIONS OF PART 91 OF FAR.

9



--------------------------------------------------------------------------------



THE PARTIES HERETO CERTIFY THAT DURING THE TERM OF THIS AGREEMENT AND FOR
OPERATIONS CONDUCTED HEREUNDER, THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED IN
ACCORDANCE WITH THE PROVISIONS OF PART 91 OF FAR.
OPERATOR, WHOSE ADDRESS APPEARS IN PARAGRAPH 22 ABOVE AND WHOSE AUTHORIZED
SIGNATURE APPEARS BELOW, ACKNOWLEDGES THAT WHEN IT OPERATES THE AIRCRAFT ON
BEHALF OF LESSEE UNDER THIS AGREEMENT, OPERATOR SHALL BE KNOWN AS, CONSIDERED,
AND IN FACT WILL BE THE OPERATOR OF THE AIRCRAFT AND SOLELY RESPONSIBLE FOR
OPERATIONAL CONTROL OF THE AIRCRAFT. EACH PARTY HERETO CERTIFIES THAT IT
UNDERSTANDS THE EXTENT OF ITS RESPONSIBILITIES, SET FORTH HEREIN, FOR COMPLIANCE
WITH APPLICABLE FEDERAL AVIATION REGULATIONS.
AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FEDERAL AVIATION
ADMINISTRATION FLIGHT STANDARDS DISTRICT OFFICE.
THE PARTIES HERETO CERTIFY THAT A TRUE COPY OF THIS AGREEMENT SHALL BE CARRIED
ON THE AIRCRAFT AT ALL TIMES, AND SHALL BE MADE AVAILABLE FOR INSPECTION UPON
REQUEST BY AN APPROPRIATELY CONSTITUTED IDENTIFIED REPRESENTATIVE OF THE
ADMINISTRATOR OF THE FAA.
IN WITNESS WHEREOF, the Parties have executed this Aircraft Time Sharing
Agreement as of the date and year first written above.
OPERATOR:
SUPERVALU INC.
 
 
By:
/s/ Karla C. Robertson
Printed:
Karla C. Robertson
Title:
Executive Vice President, General Counsel and Corporate Secretary
 
 
 
 
LESSEE:
Mark Gross
 
 
/s/ Mark Gross


10



--------------------------------------------------------------------------------




Exhibit A


Aircraft


Type of Aircraft
U.S. Registration Number
Manufacturer Serial Number


2007 Gulfstream 200
N135FT
155




Exhibit A, Page 1



--------------------------------------------------------------------------------





“TRUTH IN LEASING” REQUIREMENTS
FAR §91.23(c)
(1)    The Lessee or Operator must mail a copy of the Lease within 24 hours of
its execution, to the Aircraft Registration Branch, Attn: Technical Section,
P.O. Box 25724, Oklahoma City, Oklahoma 73125.
(2)    A copy of the Lease must be carried in the Aircraft. The copy of the
Lease shall be made available for review upon request by the Administrator.
(3)     The Lessee or Operator must notify by telephone or in person the FAA
Flight Standards district office nearest the airport where the flight will
originate. Unless otherwise authorized by that office, the notification shall be
given at least 48 hours before takeoff in the case of the first flight of that
aircraft under the Lease or contract and inform the FAA of:
(i) The location of the airport of departure;
(ii) The departure time; and
(iii) The registration number of the aircraft involved.
(4)     The copy of the Lease furnished to the FAA is commercial or financial
information obtained from a person. It is, therefore, privileged and
confidential and will not be made available by the FAA for public inspection or
copying under 5 U.S.C. 552(b)(4) unless recorded with the FAA under Part 49 of
the U.S. Code.





2

